Citation Nr: 0812878	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

It appears that the RO found that new and material evidence 
was received sufficient to reopen the previously denied 
claims, and subsequently denied service connection on the 
merits.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In August 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in March 2008, the 
veteran was afforded a video conference hearing before the 
undersigned.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  In January 2003, the RO denied service connection for 
diabetes, arthritis, and a kidney condition.  The veteran did 
not appeal.  

2.  Evidence received since the January 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claims.

3.  Diabetes and arthritis did not have its onset during 
active service, or within one year after separation from 
service, or result from disease or injury in service.

4.  A kidney condition did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the RO's final decision is 
new and material; thus, the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to service connection for 
diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

4.  The criteria for entitlement to service connection for 
arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

5.  The criteria for entitlement to service connection for a 
kidney condition have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2003, the RO denied service connection for 
diabetes and arthritis as there was no medical evidence of 
these conditions during service or within one year following 
separation.  This decision also denied service connection for 
a kidney condition as there was no medical evidence of this 
condition during service.  The veteran did not appeal.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's most recent final decision that is sufficient to reopen 
the veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes sworn testimony from Dr. A.O.M., stating that the 
veteran was diagnosed as having diabetes mellitus and 
arthritis of the neck, shoulder and back during in the year 
of 1977-1978, and A.B., stating that he served with the 
veteran sometime in 1975 to 1977 and on several occasions 
rushed the veteran to Tripler Army Hospital for emergency 
care for severe pain from his kidney problem.  The Board 
further finds that this evidence is material as it raises a 
reasonable possibility of substantiating the claims since it 
shows the presence of his claimed disabilities during 
service.  As new and material evidence has been presented, 
the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for diabetes, arthritis and a kidney condition has 
been received, the Board will address the issue of 
entitlement to service connection on the merits.  Inasmuch as 
the RO addressed the merits of the claims, the veteran is not 
prejudiced by the Board's also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis and diabetes mellitus, may be established based on 
a legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted, in determining whether evidence is new and 
material, the credibility of the evidence is presumed; 
however, when addressing the merits of the claims, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed as having diabetes mellitus; arthritis of 
the low back, neck, and left knee; and kidney stones.  
Therefore, the first requirement for service connection for 
these claims, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
diabetes, arthritis, and a kidney condition.  

The service medical records are negative for any complaints 
or findings of diabetes, arthritis or a kidney condition.  
Separation examination is likewise negative for any such 
disabilities.  

During his personal hearings and in correspondence of record, 
the veteran claimed that he began to have symptoms of 
diabetes in service, but it was not diagnosed until the late 
1980s.  In addition, he stated that there would not be any 
evidence of treatment for his arthritis in service as his 
former wife, a physician, treated him for that condition.  He 
also stated that he was treated for his kidney condition and 
arthritis at Tripler Army Hospital during and after service 
as his wife's dependent.  The record also contained sworn 
statements from friends stating that the veteran was treated 
at Tripler Army Hospital during service for kidney problems. 

The Board finds that these contentions are not supported by 
the evidence of record.  The veteran's former wife stated in 
a sworn affidavit dated January 2004 that she had known the 
veteran since 1981 and began practicing medicine in 1983.  As 
the veteran's wife did not know him while he was in service 
and began practicing medicine about 5 years after the 
veteran's separation from service, she could not have been 
treating him for any of his conditions during service.  In 
addition, she further stated in another sworn affidavit dated 
August 2005 that the veteran was diagnosed as having kidney 
disease, diabetes mellitus and arthritis in early 1980, which 
was at least two years following service.  

Furthermore, the National Personnel Records Administration 
made several attempts to obtain the veteran's claimed 
treatment records from Tripler Army Hospital, including as a 
dependent of his former wife.  They were unable to find any 
such records to support his contentions.  

As shown above, Dr. A.O.M. stated that the veteran was 
diagnosed as having diabetes mellitus and arthritis of the 
neck, shoulder, and back in the year of 1977-1978.  The Board 
finds that the evidence of record does not support this 
statement.  Both the veteran and his former wife have stated 
under oath that he was not diagnosed as having these 
disabilities until the 1980s.  Furthermore, Dr. A.O.M. did 
not provide a basis or rationale for his statement and there 
is no evidence that he reviewed the claims file.  

The medical evidence of record shows that the veteran was 
diagnosed with his claimed conditions following service.  He 
was diagnosed as having kidney stones in February 1980.  The 
earliest record of diabetes was in September 1994, which 
stated that the veteran's wife and physician in the 
Philippines were monitoring him.  The veteran also has 
several diagnoses of arthritis of different parts of the 
body.  Degenerative joint disease of the back was diagnosed 
in August 1998, osteoarthritis of the left knee was diagnosed 
in July 1997, and osteoarthritis of the neck was diagnosed in 
February 2000.  As shown, the veteran's disabilities were 
manifested well after separation.  Aside from the veteran's 
own contentions and statements in support of his claims, 
there is no competent medical evidence of record showing that 
any of these disabilities were incurred in service or somehow 
related to service.  

Neither the Board nor any lay person is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
veteran's current diabetes, arthritis, or kidney condition to 
service, and the medical evidence of record does not 
otherwise demonstrate they are related to service.  

Finally, the evidence does not show that the veteran was 
diagnosed with diabetes mellitus or arthritis within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard, 4 
Vet. App. at 392-94.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2003 and March 2004.  Additional 
notice was sent in March 2006.  The claims were subsequently 
readjudicated in November 2006 and August 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  In this 
case, VA need not obtain an examination as the evidentiary 
record does not show that the veteran's current diabetes, 
arthritis, and kidney condition may be associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER


New and material evidence having been received, the claims 
for service connection for diabetes, arthritis, and a kidney 
condition is reopened; the appeal is granted to this extent 
only.

Service connection for diabetes, arthritis, and a kidney 
condition, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


